Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1–20 have been submitted for examination.  
Claims 1–6, 10–14, and 17–20 have been examined and rejected. 
Claims 7–9 and 15–16 are objected to. 

Allowable Subject Matter
Claims 7–9 and 15–16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1–6, 10–14, and 17–20 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 2007/0157234) in view of Glen (8,479,253).
Regarding claims 1, 18, and 20, Walker discloses:
An electronic device, (Walker, Fig. 6, generally) comprising: a central processing unit (processing circuitry 606) and a memory; (storage 608) a screen; (display 610) one or more applications stored in the memory and configured to be executed by the central processing unit, wherein the one or more applications are configured to execute a method comprising: 
determining whether the video type is consistent with a specified type; (Walker, ¶ [0113], “a server […] may determine the available formats of "Desperate Housewives" and compare the requirements of the available formats of "Desperate Housewives" and the capabilities of the user equipment devices in the home network to determine the most suitable formats of "Desperate Housewives" to record”) and 
in response to the video type consistent with the specified type, (Walker, ¶ [0114], “the highest-quality format of "Desperate Housewives" may be recorded and later translated into the formats suitable for display by the user equipment devices in the home network.”) process the video file scheduled for playing and to display the video file scheduled for playing on the screen. (Walker, ¶ [0113], “A user equipment device in the home network that requests the recording of "Desperate Housewives" may be provided with the format of "Desperate Housewives" in the most suitable format to be displayed on the user equipment device. For example, a high-definition user equipment device may be provided with the recording of "Desperate Housewives" in high definition and a cellular phone may be provided with the recording of "Desperate Housewives" in H.264 format.”)
Walker does not explicitly teach “a graphics processing unit; controlling the graphics processing unit” or “acquiring a video type of a video file scheduled for playing;”.
In a similar field of endeavor Glen teaches:
a graphics processing unit; controlling the graphics processing unit; (Glen, col. 6, ln. 27–45, “The graphics processing unit 30 is the processing engine which is responsible for generating the video data that is communicated over cable 16 to sink device 14 of FIG. 2, e.g. through conversion of a logical representation of a 2D or 3D image. The GPU 30 of the present embodiment is configured to be capable of performing the following categories of video processing: de-interlacing (scan line duplication only), scaling (pixel dropping and duplication or linear interpolation), color correction, contrast correction and detail enhancement. The GPU 30 of the present embodiment is not, however, configured to be capable of performing other categories of video processing, such as scan-rate conversion, interlacing and de-noise. It will be appreciated that, in other embodiments, the GPU 30 (or, more generally, video source device 12), may be configured to be capable of executing different categories of video processing.”)
acquiring a video type (Glen, col. 11, ln. 6–37, “the indication 31 could be sent in-band with video data being communicated over the interconnection 16, e.g. multiplexed within unused portions of the video data such as vertical or horizontal blanking intervals.”) of a video file scheduled for playing; (Glen, col. 11, ln. 6–37, “The specific approach for achieving such in-band embedding of indication of video processing capabilities 31 may depend upon the operative video interconnect standard governing the interconnection 16 (if any). For example, embodiments whose interconnection conforms to the HDMI standard or the Consumer Electronics Association CEA 861 standard (Rev. D), the indication 31 could embed the information in one or more secondary data packets, referred to as "Info Frames" or "Info Packets", in the main channel of communication.”) 
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the system for preparing various formats of content for various display devices as taught by Walker with the system for indicating format in the blanking interval of a frame as taught by Glen, the motivation is “transmitting the indication 31 during the initialization stage, and possibly only during that stage, is that the indication 31 is not likely to change during the period of interconnection of the devices” as taught by Glen (col. 11, ln. 11–16).

Regarding claims 2, and 19, the combination of Walker and Glen teaches:
The electronic device according to claim 18, wherein the determining whether the video type is consistent with a specified type comprises: determining the video type (“the media type of the format”) being the specified type in response to a resolution of the video file scheduled for playing consistent with a specified resolution; (Walker, ¶ [0205], “The interactive media guidance application may determine the requirements of the available formats of the content, which may include, for example, the media type of the format, the resolution of the format, the storage space required by the format, the bit rate used to encode the format, the audio/video encoding of the format (e.g., Dolby Digital (TM)), and any other suitable requirements.”) and determining the video type being not the specified type in response to the resolution of the video file scheduled for playing not consistent with the specified resolution. (Walker, ¶ [0114], “the highest-quality format of "Desperate Housewives" may be recorded and later translated into the formats suitable for display by the user equipment devices in the home network.”)

Regarding claim 3, the combination of Walker and Glen teaches:
The video processing method according to claim 1, wherein the determining whether the video type is consistent with a specified type comprises: determining the video type (“the media type of the format”) being the specified type in response to the video type of the video file scheduled for playing being an online video; (Walker, ¶ [0205], “The interactive media guidance application may determine the requirements of the available formats of the content, which may include, for example, the media type of the format, the resolution of the format, the storage space required by the format, the bit rate used to encode the format, the audio/video encoding of the format (e.g., Dolby Digital (TM)), and any other suitable requirements.”) and determining the video type being not the specified type in response to the video type of the video file scheduled for playing being not the online video. (Walker, ¶ [0114], “the highest-quality format of "Desperate Housewives" may be recorded and later translated into the formats suitable for display by the user equipment devices in the home network.”)

Regarding claim 4, the combination of Walker and Glen teaches:
The video processing method according to claim 1, wherein the determining whether the video type is consistent with a specified type comprises: determining a real-time level of the video file scheduled for playing according to the video type; determining the video type being consistent with the specified type in response to the real-time level higher than a specified level; (Walker, ¶ [0204], “the interactive media guidance application may determine which formats of the content are available by searching program listings. For example, major television networks and certain cable channels, such as, for example, ABC, CBS, NBC, FOX, and HBO may simultaneously broadcast television programs in a high-definition format (e.g., 720p) and a standard-definition format (e.g., 480i). In some embodiments, the interactive media guidance application may access a website or database to determine which formats of the content are available on a server. For example, the server may store the content in three formats encoded at bit rates of 50 Kbps, 100 Kbps, and 300 Kbps. In another example, the server may store the content in different video formats (e.g., MPEG-4, Windows Media Video, H.264 , and Universal Media Disc formats).”) and determining the video type being not consistent with the specified type in response to the real-time level less than or equal to the specified level. (Walker, ¶ [0114], “the highest-quality format of "Desperate Housewives" may be recorded and later translated into the formats suitable for display by the user equipment devices in the home network.”)

Regarding claim 5, the combination of Walker and Glen teaches:
The video processing method according to claim 4, wherein the determining a real-time level of the video file scheduled for playing according to the video type comprises: determining the real-time level of the video file scheduled for playing according to a category of an application, (Walker, ¶ [0204], “the interactive media guidance application may determine which formats of the content are available by searching program listings. For example, major television networks and certain cable channels, such as, for example, ABC, CBS, NBC, FOX, and HBO may simultaneously broadcast television programs in a high-definition format (e.g., 720p) and a standard-definition format (e.g., 480i). In some embodiments, the interactive media guidance application may access a website or database to determine which formats of the content are available on a server. For example, the server may store the content in three formats encoded at bit rates of 50 Kbps, 100 Kbps, and 300 Kbps. In another example, the server may store the content in different video formats (e.g., MPEG-4, Windows Media Video, H.264 , and Universal Media Disc formats).”) the application corresponding to the video file scheduled for playing. (Walker, ¶ [0114], “the highest-quality format of "Desperate Housewives" may be recorded and later translated into the formats suitable for display by the user equipment devices in the home network.”)

Regarding claim 6, the combination of Walker and Glen teaches:
The video processing method according to claim 5, wherein the determining the real-time level of the video file scheduled for playing according to a category of an application, the application corresponding to the video file scheduled for playing comprises: determining an identifier of the application corresponding to the video file scheduled for playing; and determining the real-time level of the video file scheduled for playing according to the identifier of the application. (Walker, ¶ [0204], “the interactive media guidance application may determine which formats of the content are available by searching program listings. For example, major television networks and certain cable channels, such as, for example, ABC, CBS, NBC, FOX, and HBO may simultaneously broadcast television programs in a high-definition format (e.g., 720p) and a standard-definition format (e.g., 480i). In some embodiments, the interactive media guidance application may access a website or database to determine which formats of the content are available on a server. For example, the server may store the content in three formats encoded at bit rates of 50 Kbps, 100 Kbps, and 300 Kbps. In another example, the server may store the content in different video formats (e.g., MPEG-4, Windows Media Video, H.264 , and Universal Media Disc formats).”)

Regarding claim 10, the combination of Walker and Glen teaches:
The video processing method according to claim 1, wherein the in response to the video type consistent with the specified type, controlling the graphics processing unit to process the video file scheduled for playing and to display the video file scheduled for playing on the screen comprises: acquiring an image size of the video file scheduled for playing in response to the video type consistent with the specified type; determining whether the image size is greater than a threshold; and in response to the image size greater than the threshold, controlling the graphics processing unit to process the video file scheduled for playing and to display the video file scheduled for playing on the screen. (Walker, ¶ [0114], “The recording of "Desperate Housewives" may be translated into the formats suitable to be displayed by the user equipment devices in the home network. For example, a standard-definition user equipment devices may be provided with the recording of "Desperate Housewives" translated into standard definition.”)

Regarding claim 11, the combination of Walker and Glen teaches:
The video processing method according to claim 10, further comprising: in response to the image size less than or equal to the threshold, (Walker, ¶ [0205], “The interactive media guidance application may determine the requirements of the available formats of the content, which may include, for example, the media type of the format, the resolution of the format, the storage space required by the format, the bit rate used to encode the format, the audio/video encoding of the format (e.g., Dolby Digital (TM)), and any other suitable requirements.”) controlling the central processing unit to process the video file scheduled for playing and to display the video file scheduled for playing on the screen. (Walker, ¶ [0114], “The recording of "Desperate Housewives" may be translated into the formats suitable to be displayed by the user equipment devices in the home network. For example, a standard-definition user equipment devices may be provided with the recording of "Desperate Housewives" translated into standard definition.”)

Regarding claim 12, the combination of Walker and Glen teaches:
The video processing method according to claim 10, wherein the image size comprises image-data size, wherein the determining whether the image size is greater than a threshold comprises: determining the image size being greater than the threshold in response to the image-data size greater than the threshold; (Walker, ¶ [0205], “The interactive media guidance application may determine the requirements of the available formats of the content, which may include, for example, the media type of the format, the resolution of the format, the storage space required by the format, the bit rate used to encode the format, the audio/video encoding of the format (e.g., Dolby Digital (TM)), and any other suitable requirements.”) and determining the image size being less than or equal to the threshold in response to the image-data size less than or equal to the threshold. (Walker, ¶ [0114], “The recording of "Desperate Housewives" may be translated into the formats suitable to be displayed by the user equipment devices in the home network. For example, a standard-definition user equipment devices may be provided with the recording of "Desperate Housewives" translated into standard definition.”)

Regarding claim 13, the combination of Walker and Glen teaches:
The video processing method according to claim 10, wherein the image size comprises an image resolution, wherein the determining whether the image size is greater than a threshold comprises: determining the image size being greater than the threshold in response to the image resolution greater than a specified resolution; (Walker, ¶ [0205], “The interactive media guidance application may determine the requirements of the available formats of the content, which may include, for example, the media type of the format, the resolution of the format, the storage space required by the format, the bit rate used to encode the format, the audio/video encoding of the format (e.g., Dolby Digital (TM)), and any other suitable requirements.”) and determining the image size being less than or equal to the threshold in response to the image resolution less than or equal to the specified resolution. (Walker, ¶ [0114], “The recording of "Desperate Housewives" may be translated into the formats suitable to be displayed by the user equipment devices in the home network. For example, a standard-definition user equipment devices may be provided with the recording of "Desperate Housewives" translated into standard definition.”)

Regarding claim 14, the combination of Walker and Glen teaches:
The video processing method according to claim 1, further comprising: in response to the video type not consistent with the specified type, (Walker, ¶ [0205], “The interactive media guidance application may determine the requirements of the available formats of the content, which may include, for example, the media type of the format, the resolution of the format, the storage space required by the format, the bit rate used to encode the format, the audio/video encoding of the format (e.g., Dolby Digital (TM)), and any other suitable requirements.”) controlling the central processing unit to process the video file scheduled for playing and to display the video file scheduled for playing on the screen. (Walker, ¶ [0114], “The recording of "Desperate Housewives" may be translated into the formats suitable to be displayed by the user equipment devices in the home network. For example, a standard-definition user equipment devices may be provided with the recording of "Desperate Housewives" translated into standard definition.”)

Regarding claim 17, the combination of Walker and Glen teaches:
The video processing method according to claim 11, wherein the controlling the central processing unit to process the video file scheduled for playing and to display the video file scheduled for playing on the screen comprises: controlling the central processing unit to decode the video file scheduled for playing, (Walker, ¶ [0113], “A user equipment device in the home network that requests the recording of "Desperate Housewives" may be provided with the format of "Desperate Housewives" in the most suitable format to be displayed on the user equipment device. For example, a high-definition user equipment device may be provided with the recording of "Desperate Housewives" in high definition and a cellular phone may be provided with the recording of "Desperate Housewives" in H.264 format.”) and obtaining a plurality of decoded video frames; and calling the graphics processing unit to render and synthesize the video frames and to display the video frames on the screen. (Glen, col. 6, ln. 27–45, “The graphics processing unit 30 is the processing engine which is responsible for generating the video data that is communicated over cable 16 to sink device 14 of FIG. 2, e.g. through conversion of a logical representation of a 2D or 3D image. The GPU 30 of the present embodiment is configured to be capable of performing the following categories of video processing: de-interlacing (scan line duplication only), scaling (pixel dropping and duplication or linear interpolation), color correction, contrast correction and detail enhancement. The GPU 30 of the present embodiment is not, however, configured to be capable of performing other categories of video processing, such as scan-rate conversion, interlacing and de-noise. It will be appreciated that, in other embodiments, the GPU 30 (or, more generally, video source device 12), may be configured to be capable of executing different categories of video processing.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PIERORAZIO whose telephone number is (571)270-3679.  The examiner can normally be reached on Monday - Thursday, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712704195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL B. PIERORAZIO/Primary Examiner, Art Unit 2426